    Case 18-27153          Doc 15   Filed 10/17/18 Entered 10/17/18 23:28:28            Desc Imaged
                                    Certificate of Notice Page 1 of 3
Form ntchrgRq

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Eastern Division
                                            219 S Dearborn
                                               7th Floor
                                           Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−27153
                                                 Chapter: 7
                                         Judge: Jack B. Schmetterer

In Re:
   Lisa A Johnson
   17210 Olcott Ave
   Tinley Park, IL 60477
Social Security No.:
   xxx−xx−0535
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                             219 South Dearborn, Courtroom 682, Chicago, IL 60604

                                      on November 8, 2018 at 10:00 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                       FOR THE COURT



Dated: October 15, 2018                                Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
     Case 18-27153               Doc 15         Filed 10/17/18 Entered 10/17/18 23:28:28                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Lisa A Johnson                                                            Case No. : 18−27153
17210 Olcott Ave                                                          Chapter : 7
Tinley Park, IL 60477                                                     Judge :    Jack B. Schmetterer
SSN: xxx−xx−0535 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).
· Statement of Monthly Income (Form 122A−1/122A−1Supp).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 15, 2018                                                   Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
          Case 18-27153            Doc 15       Filed 10/17/18 Entered 10/17/18 23:28:28                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-27153-JBS
Lisa A Johnson                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: cpatterso                    Page 1 of 1                          Date Rcvd: Oct 15, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 17, 2018.
27113299       +BSI Financial Services,   1425 Greenway Dr. Ste. 400,   Irving, TX 75038-2480
27113301        JC Penney Credit Services Center,   PO Box 533,   Dallas, TX 75221

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: eljae63@gmail.com Oct 16 2018 01:40:07      Lisa A Johnson,   17210 Olcott Ave,
                 Tinley Park, IL 60477-2638
27113298        E-mail/Text: bnckohlsnotices@becket-lee.com Oct 16 2018 01:40:41      Kohl’s Credit,
                 PO Box 3043,   Milwaukee, WI 53201-3043
27122100       +E-mail/PDF: gecsedi@recoverycorp.com Oct 16 2018 01:45:30      Synchrony Bank,
                 c/o PRA Receivables Management, LLC,    PO Box 41021,   Norfolk, VA 23541-1021
27113300       +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Oct 16 2018 01:40:31
                 Verizon Wireless,   500 Technology Dr. Ste. 550,    Weldon Spring, MO 63304-2225
                                                                                             TOTAL: 4

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 17, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 15, 2018 at the address(es) listed below:
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Richard J Mason   rmason@mcguirewoods.com, IL54@ecfcbis.com
                                                                                            TOTAL: 2
